In an action to recover damages for breach of contract and for an alleged conspiracy in restraint of trade, defendant appeals from so much of an order of the Supremo Court, Kings County, dated July 25, 1960, as denies its motion to dismiss the complaint for lack of prosecution, and as grants plaintiffs’ cross motion for leave to file a note of issue and a statement of readiness with leave to conduct at a future date an examination before trial of the defendant. Order, insofar as appealed from, affirmed, without costs. No opinion. Nolan, P. J., Beldoek, Ughetta, Christ and Brennan, JJ., concur.